                     Case: 4:11-cr-00430-RWS Doc. #: 51 Filed: 08/07/19 Page: 1 of 6 PageID #: 146

   AO 2450 (Rev. 09/ 17)
                                        United States District Court
  Sheet 1- Judgment in a Criminal Case for Revocations

                                                         Eastern District of Missouri
                        UNITED ST ATES OF AMERICA                                            JUDGMENT IN A CRIMINAL CASE
                                                                                             (For Revocation of Probation or Supervised Release)
                                         v.

                       ANDRE CORTEZ WHITFIELD                                                 Case Number:             4: 11 CR430-R WS
                                                                                               USM Number: 39356-044
                                                                                              Brocca L. Morrison
  THE DEFENDANT:                                                                               Defendant's Attorney

    ~ admitted guilt to violation of conditions(s) see below    ~~~~~~~~~~~~~~
                                                                                                                          of the term of supervision.
    D          was found in violation of condition(s)                                                                   after denial of guilt.


  The defendant is adjudicated guilty of these violations:


 Violation Number                                   Nature of Violation                                                                                          Violation Ended
General Condition                               The defendant shall not possess a firearm , ammunition, destructive device,                                      August 30, 2016
                                                or any other dangerous weapon.

Special Condition                                The defendant shall participate in a substance abuse treatment program approved by the probation office,        August 30, 2016
                                                 which may include substance abuse testing, counseling, Residential Re-entry Center placement, residential
                                                 or inpatient treatment . The defendant shall pay for the costs associated with substance abuse services based
                                                 on a co-payment fee established by the probation office .




       The defendant is sentenced as provided in pages 2 through                                  6      of this judgment. The sentence is imposed pursuant
 to the Sentencing Reform Act of 1984.

  D           The defendant has not violated condition(s)        ~~~~~~~~~~~~
                                                                                                                  and is discharged as to such violation(s) condition.

  It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name, residence, or
  mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay
  restitution, the defendant must notify the court and United States attorney of material changes in economic circumstances.



 Last Four Digits of Defendant's Soc.           9068                                           August 7, 2019
 ~ Pl"'   l\J() '
 Defendant's Date of Birth:                      1990                                          Date of lmposilion of Judgment
 City and State of Defendant's Residence:
 Springfield, MO




                                                                                                RODNEY W. SIPPEL
                                                                                                CHIEF UNITED STA TES DISTRICT JUDGE
                                                                                               Name and Title of Judge



                                                                                               August 7, 2019
                                                                                               Date



    Record No.: 32
AO 2450 (Rev. 09/17)Case:  4:11-cr-00430-RWS
                     Judgment in a Criminal Case for RevocationDoc. #:2 -51
                                                                 Sheet         Filed:
                                                                         Imprisonment   08/07/19 Page: 2 of 6 PageID #: 147
                                                                                                            Judgment-Page _3_   of   _6__
  DEFENDANT : ANDRE CORTEZ WHITFIELD
  CASE NUMBER: 4:11CR430-RWS
  District:    Eastern District of Missouri
                                                               IMPRISONMENT
      The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for
  a total term of SIX MONTHS




   ~     The court makes the following recommendations to the Bureau of Prisons:

   IT IS RECOMMENDED that the defendant be evaluated for placement at MCFP Springfield, MO or FCI Forrest City, AR or in a facility
   as close as possible to St. Louis, Missouri, ifthat is consistent with Bureau of Prisons policies.




   ~     The defendant is remanded to the custody of the United States Marshal.


   D     The defendant shall surrender to the United States Marshal for this district:

         D~                                 am~moo
         D     as notified by the United States Marshal.


   D     The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:

         D     before 2 p.m . on

         D     as notified by the United States Marshal
         D     as notified by the Probation or Pretrial Services Office




                                    MARSHALS RETURN MADE ON SEPARATE PAGE
                   Case:
AO 245 0 (Rev. 09/17)    4:11-cr-00430-RWS
                     Judgment                                Doc.Sheet
                              in a Criminal Case for Revocation    #:3 -51      Filed:
                                                                        Supervised Release 08/07/19 Page: 3 of 6 PageID #: 148

                                                                                                                  Judgment-Page   _4_      of   _6__
     DEFENDANT : ANDRE CORTEZ WHITFIELD
     CASE NUMBER: 4:1 JCR430-RWS
     District:    Eastern District of Missouri



                                                        SUPERVISED RELEASE
           Upon release from imprisonment , the defendant shall be on supervised release for a term of               18 MONTHS




                                                       MANDATORY CONDITIONS
I.     You must not commit another federal, state or local crime.
2.     You must not unlawfully possess a controlled substance.
3.     You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days ofrelease from
       imprisonment and at least two periodic drug tests thereafter, as determined by the court.
                  O   The above drug testing condition is suspended, based on the court's determination that you
                      pose a low risk of future substance abuse . (check if applicable)
4.          D     You must make restitution in accordance with 18 U .S.C. §§ 3663 and 3663A or any other statute authorizing a
                  sentence of restitution . (check if applicable)
5.          181   You must cooperate in the collection of DNA as directed by the probation officer. (check   if applicable)
6.          O     You must comply with the requirements of the Sex Offender Registration and Notification Act (42 U.S.C. § 20901 ,
                  et seq.) as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in
                  the location where you reside, work, are a student, or were convicted of a qualifying offense. (check if applicable)
7.          0     You must participate in an approved program for domestic violence. (check if applicable)


You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached page.
                 Case:
 AO 2450 (Rev. 09/17)      4:11-cr-00430-RWS
                      Judgment                                 Doc.Sheet
                               in a Criminal Case fo r Revocation    #: 3A51- Supervised
                                                                                 Filed:    08/07/19 Page: 4 of 6 PageID #: 149
                                                                 n ,.. 1,.. ..... ,..
                                                                                                                                   5_ of
                                                                                                                    Judgment-Page __          _6__
     DEFENDANT : ANDRE CORTEZ WHITFIELD
     CASE NUMBER : 4:1ICR430-RWS
     District:   Eastern District of Missouri


                                         STANDARD CONDITIONS OF SUPERVISION
As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are imposed
because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.

I.     You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your release
       from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different time frame .
2.     After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
       when you must report to the probation officer, and you must report to the probation officer as instructed.
3.     You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from the
       court or the probation officer.
4.     You must answer truthfully the questions asked by your probation officer.
5.     You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
       arrangements (such as the people you live with), you must notify the probation officer at least I 0 days before the change. If notifying the
       probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of
       becoming aware of a change or expected change.
6.     You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer to take
       any items prohibited by the conditions of your supervision that he or she observes in plain view.
7.     You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from doing
       so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses you from
       doing so. If you plan to change where you work or anything about your work (such as your position or your job responsibilities), you must
       notify the probation officer at least I 0 days before the change. If notifying the probation officer at least I 0 days in advance is not possible
       due to unanticipated circumstances, you must notify the probation officer within 72 hours of becoming aware of a change or expected
       change.
8.     You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been convicted
       of a felony, you must not knowingly communicate or interact with that person without first getting the permission of the probation officer.
9.     If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
10. You must not own, possess, or have access to a firearm , ammunition , destructive device, or dangerous weapon (i.e., anything that was
    designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or tasers).
11. You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without first
    getting the permission of the court.
12. If the probation officer determines that you pose a risk to another person (including an organization), the probation officer may require you
    to notify the person about the risk and you must comply with that instruction. The probation officer may contact the person and confirm
    that you have notified the person about the risk.
13. You must follow the instructions of the probation officer related to the conditions of supervision.



U.S. Probation Office Use Only
A U.S . probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this judgment
containing these conditions . For further information regarding these conditions, see Overview of Probation and Supervised Release Conditions,
available at: www .uscourts .gov.



Defendant's Signature                                                                                        Date
                  Case:
AO 2450 (Rev. 09/17)
                         4:11-cr-00430-RWS Doc. #:
                     Judgment in a Criminal Case for Revocation
                                                                     51 Filed: 08/07/19 Page: 5 of 6 PageID #: 150
                                                                Sheet 3A ·Supervised Release

                                                                                                              Judgment-Page   _6_    of   _6__
   DEFENDANT : ANDRE CORTEZ WHITFIELD
   CASE NUMBER: 4:11CR430-RWS
  District:      Eastern District of Missouri
                                     ADDITIONAL SUPERVISED RELEASE TERMS
  While on supervision, the defendant shall comply with the standard conditions that have been adopted by this Court and shall comply with
  the following additional conditions. If it is determined there are costs associated with any services provided, the defendant shall pay those
  costs based on a co-payment fee established by the probation office.

  The defendant shall refrain from any unlawful use of a controlled substance and submit to a drug test within 15 days of commencement of
  supervision and at least two periodic drug tests thereafter for use of a controlled substance.

  The defendant shall participate in a substance abuse treatment program approved by the probation office, which may include substance
  abuse testing, counseling, Residential Re-Entry Center placement, residential or inpatient treatment.

  You must participate in an educational services program and follow the rules and regulations of that program. Such programs may include
  high school equivalency preparation and other classes designed to improve your proficiency in skills such as reading, writing, mathematics,
  or computer use .

  You must participate in a vocational services program and follow the rules and regulations of that program. Such a program may include
  job readiness training and skills development training.

  The defendant shall submit his/her person, residence, office, or vehicle to a search conducted by the probation office based upon reasonable
  suspicion of contraband or evidence of a violation of a condition of release. The defendant shall warn any other residents that the premises
  may be subject to searches pursuant to this condition.
          Case: 4:11-cr-00430-RWS Doc. #: 51 Filed: 08/07/19 Page: 6 of 6 PageID #: 151
                                                          DEFENDANT : ANDRE CORTEZ WHITFIELD
                                                          CASE NUMBER: 4: 11 CR430-RWS
                                                           USM Number: 39356-044
                                                                       ----------~


                                UNITED STA TES MARSHAL
                         RETURN OF JUDGMENT IN A CRIMINAL CASE
I have executed this judgment as follows:




The Defendant was delivered on - - - - - - - to - - - - - - - - - - - - - - - - - -

at _ _ _ __ _ _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.



                                                          UNITED STATES MARSHAL


                                                     By
                                                             Deputy U.S. Marshal




D       The Defendant was released on - - - - - - - to- - - - - - - - Probation

D       The Defendant was released on _ _ _ _ _ _ _ to_ _ _ _ _ _ _ _ Supervised Release

D       and a Fine of- - - - - - - -        D   and Restitution in the amount of- - - - - - - - -



                                                          UNITED STATES MARSHAL


                                                     By
                                                              Deputy U.S. Marshal


I   certify and Return that on _ _ _ _ _ _ , I took custody of - - - - - - - - - - - - - -

at   - - - -- - - - - - - and delivered same t o - - - - - - - - - - - - - --                 -

on - - - - - - - - - - - - - - F.F.T. - - - - - - - - - - - - - - - - - -
                                                          U.S. MARSHAL E/MO

                                                       ByDUSM _ _ _ _ _ _ __
